                  Case
                  Case 1:20-cv-05414-RA
                       1:20-cv-05414-RA Document
                                        Document 9-1 Filed 01/25/21
                                                 10 Filed  01/22/21 Page
                                                                    Page 11 of
                                                                            of 11



        GIANAKIS LAW LLC
        Attorney at Law
                                                                                        James P. Gianakis
                                                                                    Attorney ID # JG 3930
The Court is in receipt of the waivers of service.
                                                                         315 Madison Avenue, 3rd Floor
Pursuant to Fed. R. Civ. P. 4(d)(3), Defendants shall
answer, respond to, or otherwise move with respect to                      New York, New York 10017
the complaint by March 16, 2021.                                              Telephone: 646.979.3750
                                                                               Facsimile: 973.218.2401
SO ORDERED.                                                                      Mobile: 908.337.4436

_________________
Hon. Ronnie Abrams                                          January 22, 2021
Jan. 25, 2021


        VIA E-FILING
        Honorable Ronnie Abrams, U.S.D.J.
        United States District Court
         for the Southern District of New York
        Daniel Patrick Moynihan U.S. Courthouse
        500 Pearl Street
        New York, New York 10007

               Re:     Linnea Michaels, et al. v. Fellowships at Auschwitz for the Study
                       of Professional Ethics, et al.; Civil Action No. 1:20-cv-05414-RA

        Dear Judge Abrams:

                In compliance with the Court’s Order, dated January 19, 2021, that requires, in pertinent
        part, Plaintiffs to “either complete service (and file proof of such service) or file executed
        waivers of service no later than February 9, 2021,” I am hereby submitting for filing on behalf of
        all three (3) Plaintiffs – Linnea Michaels, Mary-Kathryn Zoni and Rev. Susan J. McCone – the
        enclosed, duly executed Waivers of the Service of Summons for all eight (8) named Defendants
        in this action – Fellowships at Auschwitz for the Study of Professional Ethics, C. David
        Goldman, Andrew Eder, Eric Muller, Debbie Bisno, Nancy Angoff, Frederick Marino, and
        Thorsten Wagner.

                                                            Respectfully submitted,

                                                            s / James P. Gianakis

                                                            James P. Gianakis

        Enclosures
        cc:    David E. Strand, Esq. (via e-filing w/enclosures)
